           Case 3:20-cv-00026-GMN-WGC Document 12 Filed 05/05/20 Page 1 of 2




1

2                               UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4

5     JAMES MICHAEL BIELA,                              Case No. 3:20-cv-00026-GMN-WGC
6           Petitioner,
                                                        ORDER GRANTING
7           v.                                          MOTION FOR EXTENSION OF TIME
                                                        (ECF NO. 11)
8
      WILLIAM GITTERE, et al.,
9
            Respondents.
10

11

12          In this capital habeas corpus action, the petitioner, James Michael Biela,
13   represented by appointed counsel, was due to file an amended habeas petition by
14   May 5, 2020. See Order entered February 5, 2020 (ECF No. 9) (90 days to file
15   amended petition).
16          On May 5, 2020, Biela filed a motion for extension of time (ECF No. 11),
17   requesting a 189-day extension of time, to November 10, 2020, to file his amended
18   petition. Biela’s counsel states that the extension of time is necessary because of the
19   time necessary to produce the amended petition, and because of delay caused by the
20   COVID-19 pandemic. This would be the first extension of this deadline.
21          The Court finds that Biela’s motion for extension of time is made in good faith
22   and not solely for the purpose of delay, and that there is good cause for the extension of
23   time requested. The Court will grant the requested extension of time.
24          This order is not intended to convey any opinion, or have any effect, regarding
25   the operation of any applicable statute of limitations, or regarding any statutory or
26   equitable tolling of any limitations period.
27   ///
28   ///
                                                    1
           Case 3:20-cv-00026-GMN-WGC Document 12 Filed 05/05/20 Page 2 of 2




1              IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

2    (ECF No. 11) is GRANTED. Petitioner will have until and including November 10, 2020,

3    to file his amended habeas petition.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered February 5, 2020 (ECF No. 9) will remain in

6    effect.

7

8                          5 day of ______________________,
               DATED THIS ___               May             2020.
9

10

11                                             GLORIA M. NAVARRO,
                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
